Citation Nr: 0200308	
Decision Date: 01/10/02    Archive Date: 01/16/02

DOCKET NO.  00-00 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for bipolar disorder.

2.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for chronic cervical 
spine disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Artur F. Korniluk, Counsel


INTRODUCTION

The veteran had active military service from December 1975 to 
November 1978, and subsequent Army Reserve service, including 
periods of active duty for training (ADT); the exact dates of 
his ADT service have not been verified.

This matter comes to the Board of Veterans' Appeals (Board) 
from the Department of Veterans Affairs (VA) Houston Regional 
Office (RO) August 1999 rating decision which declined to 
reopen the claims of service connection for bipolar disorder 
and cervical spine disability.


FINDINGS OF FACT

1.  The veteran's application to reopen the claims of service 
connection for bipolar disorder and chronic cervical spine 
disability was most recently denied by RO rating decision in 
October 1998, and no timely appeal therefrom was filed.

2.  Evidence received in support of the application to reopen 
the claims of service connection for bipolar disorder and 
chronic cervical spine disability, furnished since the 
October 1998 RO rating decision, is duplicative, cumulative, 
and redundant.






CONCLUSIONS OF LAW

1.  The October 1998 RO rating decision declining to reopen 
the claims of service connection for bipolar disorder and 
chronic cervical spine disability is final.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. § 20.1103 (2001).

2.  New and material evidence has not been submitted to 
reopen the claim of service connection for bipolar disorder.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (2001).

3.  New and material evidence has not been submitted to 
reopen the claim of service connection for chronic cervical 
spine disability.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was enacted providing new statutory requirements 
regarding notice to veterans and their representatives and 
specified duties to assist in the development of a claim.  
This change in law is applicable to all claims filed on or 
after the date of enactment of VCAA, or filed before the date 
of enactment and not yet final as of that date.  See Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).  Yet, VCAA specifies 
that reopening a previously disallowed claim is not required, 
except when new and material evidence is submitted.  
38 U.S.C.A. § 5103A(f) (West Supp. 2000).  

Recently, VA published final regulations implementing VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified at 
38 C.F.R. § 3.156(a)).  However, this regulatory amendment 
was explicitly made applicable only to applications to reopen 
finally disallowed claims which were received by VA on or 
after August 29, 2001.  Id., at 45,630.  Since the veteran's 
application to reopen the claims of service connection for 
bipolar disorder and chronic cervical spine disability was 
received by the RO prior to this date, the preexisting 
version of 38 C.F.R. § 3.156 applies, and the Board need not 
determine which version of the regulation would be most 
favorable to him.  See Karnas, 1 Vet. App. at 313.  All 
citations in this decision refer to the "old" version of 
38 C.F.R. § 3.156.

Service connection for bipolar disorder and cervical spine 
disability was denied by RO rating decision in June 1996, 
based on findings that the evidence did not show that the 
disabilities were related to the veteran's active service or 
any incident occurring therein.  Subsequent applications to 
reopen the claims of service connection for bipolar disorder 
and cervical spine disability were denied by RO decisions in 
April and October 1998, finding that new and material 
evidence had not been submitted in support of the claims.  An 
appeal from the most recent RO rating decision in October 
1998 was not been filed.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.1103.  Accordingly, the October 1998 RO rating decision, 
which declined to reopen the claims of service connection for 
bipolar disorder and cervical spine disability constitutes 
the most recent final decision with regard to those claims; 
it must be determined whether new and material evidence has 
been submitted since that decision.  See Evans v. Brown, 
9 Vet. App. 273, 285 (1996).  A final RO rating decision is 
not subject to revision on the same factual basis, but may be 
reopened on submission of new and material evidence.  
38 U.S.C.A. § 5108; 38 C.F.R. §§ 3.104(a), 3.156(a); Evans, 
9 Vet. App. at 285.

Whether new and material evidence is submitted is a 
jurisdictional test, with reopening of a claim required if 
such evidence is submitted, and reopening prohibited if such 
evidence is not submitted.  Barnett v. Brown, 8 Vet. App. 1 
(1995), aff'd, 83 F.3d  1380, 1383-84 (Fed. Cir. 1996).  See 
also Winters v. West, 12 Vet. App. 203, 206 (1999), rev'd on 
other grounds, sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. 
Cir. 2000).  In addressing whether new and material evidence 
has been submitted, the Board must review the evidence before 
VA at the time of the last final decision, identify any 
additional evidence now before VA, and determine whether that 
additional evidence is both new and material.  If so, then 
the claim will be reopened.  If not, analysis must end, as 
the Board lacks jurisdiction to further review the claim.  
Barnett, 83 F.3d at 1383-84.  

Under applicable regulation, "new and material evidence" is 
defined as evidence not previously submitted to agency 
decision makers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself, or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); see 
also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); Fossie v. 
West, 12 Vet. App. 1 (1998).  

In Hodge, the U.S. Court of Appeals for the Federal Circuit 
noted that not every piece of new evidence is "material," 
but that some new evidence may well contribute to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability, even where it will not 
eventually alter a rating decision.  Id., 155 F.3d at 1363.  
In determining whether evidence is new and material, the 
credibility of the evidence is generally presumed.  Justus v. 
Principi, 3 Vet. App. 510 (1992).  

With these considerations, the Board must now review all of 
the evidence which has been submitted by the veteran or 
otherwise associated with the claims folder since the most 
recent final RO rating decision in October 1998.

Evidence of record at the time of the October 1998 RO rating 
decision included the veteran's service records (both 
administrative and medical), including that referable to his 
ADT service.  No clinical finding of any psychiatric symptom 
or impairment, or cervical spine disability were identified 
on service separation medical examination in November 1978, 
or on medical examination in January 1986.  His service 
records indicate that his highest military rank was captain.  

From June 4 to June 11, 1986, the veteran was treated by a 
private neurologist, describing the details of a motor 
vehicle accident in which he was reportedly involved on May 
23, 1986; reportedly, he was a passenger of a jeep during 
field exercises, and he sustained whiplash injury and trauma 
to the spine when the jeep, pulling a trailer, jackknifed and 
partially slid down the edge of a hill.  He indicated that he 
also had psychological and emotional impairment since the 
jeep accident on May 23.  On examination, there was no 
evidence of neurological impairment, and the examiner felt 
that the veteran had transitory, mild post traumatic 
reaction.  

On June 30, 1986 (apparently while on ADT), the veteran 
underwent a medical board examination; he was placed on 
permanent physical profile and found unfit for continued 
military duty due to bipolar disorder, alcohol abuse, and 
narcissistic personality; he agreed with the findings and 
recommendations of the board by signing an acknowledgment 
form on July 1, 1986.  The report reveals the following 
history: on May 27, 1986, he was admitted to a hospital, 
following a neck injury which he claims he sustained in a 
jeep accident earlier that day (at the time of the accident, 
he was reportedly believed to have been in a confused manic 
state of mind); on medical examination following hospital 
admission, it was determined that he had a closed head injury 
without any other pathology, but he was referred for 
psychological testing because he complained of "altered 
mental status due to stress at work;" psychological testing 
and evaluation revealed that he had manic type bipolar 
disorder with psychotic features and, based on interview with 
him and his father, it was determined that the disability 
preexisted active service and was not incurred or aggravated 
in the line of duty (according to his and his father's 
report, there was nothing wrong with him or his behavior, as 
he behaved the way he did during hospitalization all of his 
life); on May 30, 1986, he escaped from the hospital and was 
absent without leave until June 11, 1986 (when he was 
captured and returned to the hospital); following his return 
to the hospital, he displayed "bizarre and psychotic 
behavior," including directed against his examining 
psychiatrist, requiring further psychiatric evaluation and 
treatment.  On medical board examination, the following 
disabilities were diagnosed: (1) bipolar disorder, manic 
type, with psychotic features, existing prior to service 
(based on childhood hyperactivity and parents' report that he 
had always behaved this way), precipitated by minimal routine 
military duty, and treated prior to hospital admission by a 
private psychiatrist; (2) continuous alcohol abuse, existing 
prior to service; and (3) mixed personality disorder 
(narcissistic, avoidant, and histrionic), existing prior to 
service.  The examining psychiatrist opined that the 
veteran's psychotic and manic behavior was not the result of 
the military motor vehicle accident, but to the contrary, the 
accident was the result of his manic and psychotic behavior 
(since he was in a confused state of mind and was very 
delusional and paranoid at the time of the accident).  

VA medical records from April 1993 to February 1996 document 
intermittent treatment for psychiatric and cervical spine 
symptoms and impairment.  During psychological testing in 
December 1995, the veteran submitted a lengthy and detailed 
account of his pertinent history allegedly giving rise to his 
psychiatric impairment; he suggested that the disability had 
its onset as a result of his jeep accident in May 1986, 
claiming that he never had any pertinent symptoms or 
impairment prior to that accident (he stated that he did not 
have any symptoms or impairment prior to May 1986, that his 
father never informed anybody that he was hyperactive since 
childhood, and that no records dated before May 1986 showed 
any psychiatric/psychological impairment); he discounted the 
findings of the medical board examination report in June 1986 
as wrong, untrue, and biased against him, contending that the 
examining psychiatrist was clearly "out to get him" in 
retaliation for his absence without leave during 
hospitalization from May to June 1986; he firmly believed 
that his psychiatric disability, initially manifested by 
"altered mental status" during ADT in May 1986, had its 
onset as a result of stress at work.  

In a letter received by the RO in February 1996, the veteran 
provided a detailed and elaborate history as to the alleged 
nature and origin of his psychiatric and neck disabilities.  
He indicated that he did not have any pertinent symptom or 
impairment prior to his jeep accident while on ADT in May 
1986, firmly believing that the pertinent disabilities had 
their onset as a result of that accident; he stressed that no 
records dated prior to May 1986, medical or lay (including 
service separation medical examination report in November 
1978, and medical examination report in January 1986), 
revealed clinical findings of psychiatric/psychological 
impairment or disability of the cervical spine because he did 
not have any pertinent complaint or impairment prior to that 
time.  He indicated that his psychiatric disability, 
initially manifested by "altered mental status" during 
field exercises in May 1986, was the result of significant 
stress associated with his duties.  He explained his 
interaction and discussions with the examining psychiatrist 
during hospitalization from May to June 1986, feeling that 
her medical findings and conclusions as to the nature and 
origin of his disability were wrong and unsupported by facts; 
he observed that, if he had a preexisting 
psychiatric/psychological disability, he would not have been 
allowed to progress through the military to the rank of 
captain.  He suggested that the military psychiatrist had 
coerced him into agreeing with the medical board findings on 
June 30, 1986, essentially forcing him to sign the 
acknowledgment and agreement form on July 1, 1986.

In June 1997, the veteran submitted various medical and non-
medical records in support of his contention that his 
psychiatric and cervical spine disabilities had their onset 
as a result of his jeep accident during ADT in May 1986, that 
he did not have any pertinent symptom or impairment prior to 
May 1986, and that the findings of the June 1986 medical 
board examination were invalid.  Such records included 
photocopies of his school grade report cards from grades 1 
through 12, and several letters describing, in detail, his 
life prior to entering active service, the nature and 
circumstances of his active service and the medical treatment 
received therein, and post-service history of continued 
psychiatric and cervical spine problems.  

In a May 1997 letter his father indicated that the veteran 
was never hyperactive or misbehaved in childhood, that he 
never had any psychiatric or psychological symptoms or 
impairment prior May 1986, and that the military psychiatrist 
treating him during ADT in 1986 was biased against him 
(because of his absence without leave for several days while 
he was a patient in a hospital).

Also submitted in June 1997 were copies of his service 
personnel records, including an unsigned and undated military 
investigation accident report describing, in detail, a jeep 
accident during field exercises on May 23, 1986; the report 
indicates that he sustained a blow to the head and whiplash 
injury.  His service personnel records, documenting his 
gradual and exemplary progression through the ranks prior to 
1986, do not indicate any behavioral, personality, or 
disciplinary problems.  

Additional copies of various pre-service, in-service, and 
post-service clinical records, both VA and private (including 
duplicate copies of previously available and identified 
medical records), showing treatment for various symptoms and 
impairment were furnished in June 1997.  Private medical 
records from 1958 to 1981 do not indicate any findings of 
psychiatric or cervical spine impairment.  VA and private 
medical records from April 1988 to December 1991 reveal, in 
pertinent part, reports and treatment of recurrent neck pain 
and impairment; during VA treatment in December 1988, he 
reported a history of whiplash injury in a motor vehicle 
accident in May 1986; a December 1986 X-ray study of the 
cervical spine showed early degenerative disc disease with 
spurs and muscle spasm.  On September 1991 examination by a 
private physician, he indicated that he had recurrent 
radiating neck pain since his jeep accident in service in 
1986.  

In February 1998, the veteran submitted another package of 
documents, medical and non-medical, again describing at great 
length and with considerable detail, his pertinent history in 
support of the claims of service connection for bipolar 
disorder and cervical spine disability; he essentially 
repeated the previously described sequence of events 
allegedly giving rise to his current psychiatric and neck 
disabilities.  He reiterated that he did not have any 
pertinent symptom or impairment prior to 1986 and, if he had, 
he argued he would not have advanced to the rank of captain; 
the events triggering his disabilities reportedly consisted 
of the jeep accident in May 1986 and the generally stressful 
nature of his duties; he indicated that he continued to have 
psychiatric and cervical spine impairment since service, 
firmly believing that his treating psychiatrist in service 
fabricated the evidence referable to the pre-service history 
of his disability.  

The evidence submitted in February 1998 included the 
veteran's letters, his service personnel records, service 
medical records (portions of which were not previously 
available, including service entrance medical examination 
report in February 1975, noting no clinical finding of 
psychiatric or cervical spine impairment), a December 1997 
report of accidental injury, prepared and signed by himself, 
describing the May 1986 jeep accident, color photographs of a 
model jeep depicting a purported re-creation of the May 1986 
accident, and an undated and unsigned "Survey" describing 
his pertinent medical history.  

In November 1997 and January 1998, the RO contacted the 
National Personnel Records Center (NPRC) in an attempt to 
associate with the file any additional records, including a 
line of duty determination for the veteran's motor vehicle 
accident in May 1986, in support of the service connection 
claims; in December 1997, the NPRC replied that all available 
service medical records were forwarded to the RO in March 
1996 (such records were identified above) and, in March 1998, 
the NPRC indicated that a line of duty determination for the 
May 1986 accident was not a matter of record.  

Evidence submitted since the most recent final RO rating 
decision in October 1998 includes November 1986 medical 
records from a private facility, which were not previously of 
record, documenting treatment for cervical neuritis.  The 
veteran also submitted duplicate copies of his service 
personnel and medical records during and after service 
(including ADT), and copies of previously submitted letters 
written by himself.  

Since October 1998, the veteran has also submitted numerous 
newly-drafted letters in support of his application to reopen 
the claims of service connection for bipolar disorder and 
chronic cervical spine disabilities, again reiterating at 
great length and with considerable detail, the sequence of 
events allegedly giving rise to his current disabilities; he 
again indicated that he did not have any pertinent symptoms 
or impairment prior to 1986, as if he had, he argued he would 
not have been advanced to the rank of captain; he also 
indicated that the onset of his psychiatric and cervical 
spine disabilities was his jeep accident during field 
exercises in May 1986 and the stressful nature of his 
service.  

At an August 2001 Travel Board hearing, the veteran again 
described the sequence of events allegedly giving rise to his 
psychiatric and cervical spine disabilities, reiterating his 
argument that such disabilities were incurred while he was on 
ADT in 1986.  He testified that he did not have any pertinent 
symptom or impairment prior to 1986, and that there were no 
records in existence which would show that he did in fact 
have any psychiatric or cervical spine impairment prior to 
1986.  He firmly believed that his disabilities had their 
onset as a result of his May 1986 jeep accident, and that the 
psychiatric disability was related to the stressful nature of 
his duties.  He also suggested that the examining 
psychiatrist in June 1986 opined that he had preexisting 
psychiatric disability because she was mad at him for leaving 
the hospital without authorization during hospitalization 
from May to June 1986.  

Based on the foregoing, the Board finds that new and material 
evidence has not been submitted to reopen the claims of 
service connection for bipolar disorder and chronic cervical 
spine disability.  With the exception of the November 1986 
private medical records, documenting treatment for cervical 
neuritis, the entirety of the newly submitted evidence (other 
than the veteran's own letters and August 2001 hearing 
testimony which will be discussed below) consists of 
duplicate copies of records, both medical and non-medical, 
pre-service, in-service, and post-service, which were 
previously submitted and considered by the RO.  The only 
"new" evidence, November 1986 private medical records, is 
cumulative and redundant of other evidence previously 
submitted and considered by the RO; evidence of record in 
October 1998 included medical records of cervical spine pain 
and impairment prior to and after November 1986; other than 
indicating the presence of cervical neuritis, the November 
1986 medical records do not provide any additional, pertinent 
information relative to the origin of the cervical spine 
impairment.  

The evidence of record in October 1998 included the veteran's 
repeated contention, presented in form of numerous lengthy 
and detailed letters, that the onset of his psychiatric and 
cervical spine disabilities was related to a jeep accident 
while on ADT in May 1986, and that his psychiatric disability 
was also related to the stress of his duties; his contentions 
relative to the alleged onset of the disabilities, advanced 
since October 1998, have remained essentially unchanged; 
while "new" in the sense that they had not been previously 
of record, his additional lengthy and detailed letters, as 
well as his August 2001 hearing testimony, are entirely 
cumulative and redundant.  See Reid v. Derwinski, 2 Vet. 
App. 312 (1992).  

The veteran's claims of service connection for bipolar 
disorder and chronic cervical spine disability were 
previously denied as the evidence of record did not show that 
the disabilities were incurred in or aggravated by service, 
including while on ADT.  He has not submitted or identified 
any new and material evidence to support his contention that 
his psychiatric or cervical spine disabilities are of service 
origin.  

Overall, the newly-furnished evidence is duplicative, 
cumulative, and redundant of evidence of record in October 
1998; it does not provide a new factual basis on which the 
veteran's claims may be considered.  38 C.F.R. § 3.156.  A 
final decision of the RO is not subject to revision on the 
same factual basis.

Based on the finding that new and material evidence has not 
been submitted in support of the veteran's application to 
reopen the claims of service connection for bipolar disorder 
and chronic cervical spine disability, the claims may not be 
reopened and the Board lacks jurisdiction to further review 
the claims.  Barnett, 83 F.3d at 1383-84.




	(CONTINUED ON NEXT PAGE)




ORDER

New and material evidence not having been submitted, the 
application to reopen the claim of service connection for 
bipolar disorder is denied.

New and material evidence not having been submitted, the 
application to reopen the claim of service connection for 
chronic cervical spine disability is denied.



		
	J. F. Gough
	Member, Board of Veterans' Appeals

 


